DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions and Status of Action
Receipt of Remarks filed on 02/15/2022 is acknowledged. Applicant’s election of Group II without traverse is acknowledged. Claims 1, 3-5, 7, 9, 15, 17-24, 28 and 30 are pending in this application.  Claims 2, 6, 8, 10-14, 16, 25-27, 29, and 31 are cancelled. The election encompasses Claims 3-5, 7, 9, 15, and 17. Claims 1, 18-24, 28 and 30 are drawn to non-elected species and are withdrawn. Claims 3-5, 7, 9, 15, and 17 are currently under examination and the subject matter of the present Office Action.
Priority
This Application, 16340615, filed 04/09/2019 is a national stage entry of PCT/US2017/055730, with an International Filing Date of 10/09/2017, and claims priority from Provisional Application 62406243, filed 10/10/2016.
Non-Compliance
	Consideration of the claim amendment has been performed herein by the Examiner. However, it is noted on the record that Applicant failed to comply with the requirements of CFR 1.121 regarding the manner of making amendments in applications. The Applicant is hereby notified of the non-compliance of Claim 1.  According to CFR 1.121, one of the requirements for effectively amending claims in a national phase application is a complete listing of all claims ever presented, including the text of all pending and withdrawn claims. See MPEP 714.	
Claim 1 indicate “Original” claim status, but is not an elected group.  Accordingly, by issuance of the instant notice, Applicant is requested to amend the claim to indicate the “Withdrawn” status of Claim 1. To expedite prosecution, the Examiner treats the claim as withdrawn, and issues the Office Action herein in lieu of a non-compliance notice.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Applicant is reminded that the citation of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 15, 3-5, 7,9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for assessing emetogenic drug-related nausea, does not reasonably provide enablement for treatment of cancer in different subjects, including human, as suggested by the language in Claim 15.  While the disclosure describes known regimen for cancer treatment, it does not disclose new cancer treatment as one would infer from the recitation in Claim 15. The assessment method does not equate to cancer treatment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where 
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

    	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

     	The invention relates to a method for treating a subject with cancer. The relative skill of those in the art is high, generally that of an M.D. or Ph.D. The artisan using Applicant's invention would generally be a physician with a M.D. degree and several years of experience.  
The state and predictability of the art 
The art however is unpredictable.   As illustrative of the state of the art, the Examiner cites Johnson et al., which teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Further, the mode of action 
Those of skill in the art recognize that in vitro assays and or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs. However, clinical correlations are generally lacking. The greatly increased complexity of the in vivo environment as compared to the very narrowly defined and controlled conditions of an in vitro assay does not permit a single extrapolation of in vitro assays to human diagnostic efficacy with any reasonably degree of predictability. In vitro assays cannot easily assess cell-cell interactions that may be important in a particular pathological state. Furthermore, it is well known in the art that cultured cells, over a period of time, lose phenotypic characteristics associated with their normal counterpart cell type. Freshney (Culture of Animal Cells, A Manual of Basic Technique, Alan R. Liss, Inc., 1983, New York., p4) teach that it is recognized in the art that there are many differences between cultured cells and counterparts in vivo. These differences stem from the dissociation of cells from a three-dimensional geometry and their propagation on a two-dimensional substrate. Specific cell interactions characteristic of histology of the tissues are lost. The culture environment lacks the input of the nervous and endocrine systems involved in homeostatic regulation in vivo. Without this control, cellular metabolism may be more constant in vitro but may not be truly representative of the tissue from which the cells were derived. This has often led to tissue culture being regarded in a rather skeptical light (p. 4., see Differences in Vitro). Further, Dermer (Bio/Technology, 1994, 12:320) 
In addition, the treatment of cancer is at most unpredictable as underscored by Gura (Science, v278, 1997, pp. 1041-1042) who discusses the potential shortcomings of potential anti-cancer agents including extrapolating from in-vitro to in-vivo protocols, the problems of drug testing in knockout mice, and problems associated with clonogenic assays. Indeed, since forma screening began in 1955, thousands of drugs have shown activity in either cell or animal models, but only 39 that are used exclusively for chemotherapy, as opposed to supportive care, have won approval from the FDA (page 1041, column one) wherein the fundamental problem in drug discovery for cancer is that the model systems are not predictive.
These articles plainly demonstrate that the art of treating cancer, particularly in humans, is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used for inhibiting or regression of cancers comprising administration of the molecules, such as HIF-2α inhibitors.
The breadth of the claims     


The amount of direction or guidance provided and the presence or 
absence of working examples

     	The specification provides no direction or guidance for determining the particular administration regimens (e.g., timing, administration routes, etc.) necessary to treat cancer in different subjects as claimed depending on the oxidative stress level determined from assaying RBC. There are no dosage forms or treatment plan provided by the Applicant.  No direction concerning treating, inhibiting or regression of cancers in vivo is found in the specification. There are no guidelines for determining the doses needed to treat cancer with the different emetogenic drugs claimed.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used as a treatment for cancer as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).

synthesis of IR797-Platin and no other compound of Formula I, 
assessment of DNA binding of compound 1, 
in vitro cytotoxicity and ROS detection assays with breast and cervical cancer cells, 
in vitro apoptosis assay;
Determining if any particular claimed compound would treat any particular cancerous disease state would require formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment. This is undue experimentation given the limited guidance and direction provided by Applicants. As noted supra, even in vitro and in vivo assays do not always correlate to efficacy in humans and are not generally predictive of clinical efficacy.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 9, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “normalizing ME concentrations”, “low GSH recycling capacity”, “high GSH recycling capacity”, “highly or moderately emetogenic”, “low emetogenic” “high level of oxidative stress”, and terms “highly”, “moderately”, “moderate”, “severe”, “low” in Claims 3, 4, 7, 9, 15, and 17 are relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One cannot ascertain what would be low, moderate, high, severe, etc. without a reference to compare the degree to.  As such, the metes and bounds of the claims are unclear and these claims are rejected.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
Claim 4 recites “wherein a low GSH recycling capacity is less than a mean + 2x Standard deviation of about 1.0”. However, this recitation is unclear as to what “mean” is being measured.  From the Examiner’s reading of the disclosure, the “capacity” itself is not measured but the level of oxidative stress which is correlated to the level of GSH. It is unclear if the “mean” is a change (delta) in GSH to GSSG level, or the opposite, or something else that has been omitted.  The disclosure does not provide any data that would allow one to ascertain what is being measured 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (cited in the IDS) in view of Coskun (cited in the IDS), and Li (cited in the IDS), and Zheng et al. (Journal of Hainan Medical University, 2017, published online July 2016; 23(1): 72-75), hereinafter Zheng, as evidenced by Fleishman et al. (Journal of Oncology Practice, 2012): 136-140), hereinafter Fleishman.
Applicant Claims
Applicant claims a method for treating a subject with cancer comprising a.) assaying RBC from a mammalian subject prior to administration of an emetogenic chemotherapeutic drug by measuring glutathione (GSH) recycling dependent antioxidant activity of the RBC as an indicator of oxidative stress; b.) determining the level of oxidative stress (OS); wherein a high level of OS is predictive of susceptibility to nausea; and c.) administering a therapeutic regimen depending on OS level in the sample, wherein the regimen is selected from: (i) a highly or moderately emetogenic chemotherapeutic with < 2 antiemetic drugs; (ii) a highly or moderately emetogenic chemotherapeutic with 0 antiemetic drug; (iii) a low emetogenic chemotherapeutic with < 2 antiemetic drugs; (iv) a low emetogenic chemotherapeutic with 0 antiemetic drug; (v) a full regimen of > 3 antiemetic drugs with any emetogenic chemotherapeutic drug.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Kawaguchi describes methods and compositions for reducing oxidative stress and/or side effects occurring during cancer chemotherapy (Claims 1 and 12; Example 1). The method includes determining the oxidative stress level in a blood sample ([0018], [0064]-[0065]), and administration of antiemetic drugs to reduce nausea and vomiting ([0032], Fig. 12; Example 1). Kawaguchi recites that a reducing effect on oxidative stress during chemotherapy is confirmed by surveying, for example, the presence or absence of nausea, vomiting, etc. ([0064], Example Claim 15 correlating susceptibility to nausea to high level of oxidative stress.  

Ascertainment of the difference between the prior art and the claims
Kawaguchi does not expressly teach RBC oxidative stress; and managing a therapeutic regimen. Kawaguchi does not expressly teach administering any of the recited regimens which comprises any emetogenic chemotherapeutic drug in Claim 15, depending on the level of oxidative stress.
Coskun partially cures the deficiency of Kawaguchi.  Coskun is in a related field of endeavor and teaches the effects of [Symbol font/0x44]9-tetrahydrocannabinol (THC) against oxidative stress in the blood of diabetic rats (Abstract; Biochemical analysis section). Coskun teaches that cannabinoids are known to have therapeutic effects, including against vomiting and nausea caused by cancer chemotherapy. Coskun determined the GSH levels in erythrocytes as one measure of oxidative stress in the blood (Abstract). However, Coskun does not teach assaying the biological sample comprises measuring glutathione (GSH) recycling dependent antioxidant activity of the RBC as an indicator of oxidative stress.
Li is also in the oxidative stress field and supports Coskun in curing the deficiency of Kawaguchi by teaching a method of probing oxidative stress in human colon cancer cells and determining the effect of hydroxyethyl disulfide (HEDS) on GSH etc., including GSH recycling (Abstract, Fig. 10). Li teaches exposure of the cancer cells to HEDS; quantifying the amount of mercaptoethanol (ME) produced from HEDS by the cells using 5,5-dithiobis 2-nitrobenzoic acid (DTNB) assay, and measuring the optical density (absorbance) at 412 nm (Materials and Methods, st paragraph).  Li clearly demonstrates that without glucose and at increasing concentration of HEDS, GSSG level is increased, and not recycled back to GSH; glucose deprivation induces oxidative stress; GSH loss in glucose-depleted cells is likely caused by reduced activity of the oxidative pentose phosphate cycle (p. 368, L. Col.; 1st and 2nd paragraphs; Fig. 2; Fig. 10). Li shows mean for 3-5 independent experiments with SD, and a statistically significant reduction in GSH with concomitant increase in GSSG (Fig. 2).  Thus, Li assists Coskun in rendering obvious the limitation of assaying the biological sample by measuring GSH recycling dependent antioxidant activity of the RBC as an indicator of oxidative stress in Claim 15, and also renders obvious features of Claims 3 and 4.
Zheng teaches that persistent nausea and vomiting is a strong source of stress for the body, and therefore, chemotherapy-induced nausea and vomiting can cause the oxidative stress reaction in the body. Zheng describes the effect of different antiemetic drugs, and how using palonosetron to stop vomiting can reduce the oxidative stress caused by vomiting (p. 74, R. Col., last paragraph). The treatment method involves the use of oxaliplatin, and palonosetron was administrated during chemotherapy or received tropisetron (2.2 Treatment methods). Palonosetron has better antiemetic effect than first generation antiemetic, tropisetron for gastric cancer patients with chemotherapy, and after chemotherapy, the nutritional status is better and delayed vomiting than tropisetron (p. 72, R. Col.).  Thus, Zheng teaches that palonosetron can relieve inflammatory stress caused by chemotherapy-induced vicious vomiting (p. 75, last paragraph). Because oxaliplatin is a moderately emetogenic antineoplastic (cytostatic) drug, as evidenced by Fleishman (Introduction, 1st paragraph). Zheng renders obvious the feature of (i) a highly or moderately emetogenic chemotherapeutic with an antiemetic drug regimen of two or less antiemetic drugs.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kawaguchi with that of Coskun and Li, determine the GSH levels in red blood cells to measure the oxidative stress in blood using the technique by Li and arrive at the instant claim. One skilled in the art would motivated to apply a known technique, i.e. the technique of Li, to a known method, i.e. the method of Coskun, ready for improvement to yield predictable results.
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zheng with that of Kawaguchi, Coskun, and Li, and administer to a subject a therapeutic regimen depending on the level of oxidative stress, as demonstrated by Zheng. For instance, a skilled artisan would use antiemetic palonosetron as  disclosed by Zheng with reasonable expectations of success that it would stop nausea and vomiting and reduce the oxidative stress caused by vomiting when the subject treatment involves oxaliplatin. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Claims 3-5, 7, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi, Coskun, Li and Zheng as applies to Claim 15 above and in view of Wang (cited in the IDS). 
Applicant Claims
Applicant claims a method of Claim 15 above comprising contacting the sample with hydroxyethyldisulfide (HEDS); quantifying the amount of B-mercaptoethanol (ME) released by the sample treated with the HEDS; measuring and converting the absorbance readings of ME to concentration; normalizing ME concentrations to total RBC count; measuring the GSH recycling dependent antioxidant activity of intact RBC in said sample, and diagnosing the subject as likely to experience emetogenic agent-related moderate to severe nausea when the sample indicates a low GSH recycling capacity; wherein a low GSH recycling capacity is less than a mean + 2X standard deviation of about 1.0; wherein (a) said subject is treated with emetogenic agent or is undergoing a surgical procedure requiring an emetogenic general anesthesia agent; or (b) the nausea is chemotherapeutic induced nausea-vomiting (CINV); further comprising: predicting delayed nausea for a subject with cancer during treatment with a highly or moderately emetogenic cytostatic chemotherapeutic drug when the sample indicates a low GSH recycling activity; or predicting delayed nausea for a subject undergoing surgery requiring an emetogenic 

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Kawaguchi, Coskun, Li and Zheng have been set forth supra. 

Ascertainment of the difference between the prior art and the claims
Kawaguchi, Coskun, Li and Zheng are deficient in their teachings in Claim 3. While Li teaches the use of HEDS and ME in the biochemical assay measuring GSH recycling, Li does not teach other features of Claim 3. Claim 4, which depends from Claim 3, has been rendered obvious by Li in the above rejection.
Regarding Claims 3, 5, 7, and 9, Wang is in the same field of endeavor and teaches the use of OxPhos assay to assess the GSH recycling using ME and DTNB, and teaches normalizing the values obtained from the assay to the total RBC count of patients (Background and Methods). The goal of the study is to assess patient’s risk of chemotherapy-induced nausea and vomiting (CINV), reading on Claim 5(b) (Background).  Wang relates that nausea associated recycling Claim 3. 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Regarding Claims 7 and 9, Wang comprehends the predictive blood assay to be useful in identifying chemotherapy patients at high risk of CINV. Zheng recognizes occurrence of delayed vomiting in patients undergoing chemotherapy.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang with that of Kawaguchi, Coskun, Li and Zheng, and use the assay described by Wang to predict severity of delayed nausea in cancer patients during treatment with moderately emetogenic cytostatic chemotherapeutic drug such as Oxaliplatin when the blood sample indicates a low GSH recycling activity per the teaching of Kawaguchi, Coskun and Li. A skilled artisan would modify the treatment with respect to the timing of administration of the antiemetic drug depending on whether there is delayed CINV and its severity. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 17, based on the teachings of the prior art taken as a whole and as a corollary to the conclusions gathered with incidences of low GSH recycling capacity, it would be obvious to a skilled artisan that when a subject’s RBC demonstrate high GSH recycling capacity, 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616